t c memo united_states tax_court michael gigliobianco and mary gigliobianco petitioners v commissioner of internal revenue respondent docket no filed date andrew ira panken for petitioners michael s coravos for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following deficiencies in addition under sec_6651 to and accuracy-related_penalties under sec_6662 on petitioners’ federal_income_tax tax 1all section references are to the internal_revenue_code code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency dollar_figure big_number the issues remaining for decision are addition_to_tax under sec_6651 accuracy-related_penalty under sec_6662 dollar_figure --- dollar_figure dollar_figure are petitioners entitled to deduct certain claimed business_expenses of dollar_figure and dollar_figure for their taxable years and respectively we hold that they are not except to the extent stated herein are petitioners entitled to deduct a claimed nonpassive loss of dollar_figure for their taxable_year we hold that they are not are petitioners liable for their taxable_year for the addition_to_tax under sec_6651 we hold that they are are petitioners liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 we hold that they are findings_of_fact some of the facts have been stipulated and are so found at the time petitioners filed the petition they resided in new york during and petitioner mary gigliobianco ms gigliobianco worked for sing along family childcare sing along during those years ms gigliobianco received wage income from sing along of dollar_figure and dollar_figure respectively in petitioner michael gigliobianco mr gigliobianco retired from the police force during each of the years and mr gigliobianco received taxable pension distributions totaling dollar_figure during mr gigliobianco also worked as a security guard and received wage income of dollar_figure from m m security inc in mr gigliobianco obtained a private pilot’s license in after he retired from the police force mr gigliobianco obtained a commercial pilot’s license and later that same year he obtained a flight instructor’s license during the period starting in when mr gigliobianco obtained a private pilot’s license until when he obtained a commercial pilot’s license he flew airplanes exclusively for personal purposes after he obtained a commercial pilot’s license in mr gigliobianco generated income as a professional pilot until he retired from flying in in micnic aviation inc micnic in which mr gigliobianco held a 100-percent ownership_interest purchased a mooney m20j airplane mooney micnic financed the purchase of the mooney by borrowing dollar_figure from the putnam county national bank of carmel new york mr gigliobianco both in his personal capacity and as the president of micnic signed the document titled promissory note demand security_agreement relating to that borrowing in ownership of the mooney was transferred to mickes aviation a sole_proprietorship of mr gigliobianco during and mr gigliobianco flew the mooney used the flight instruments with which the mooney was equipped and performed various aerial maneuvers with that aircraft during and mr gigliobianco an independent_contractor worked as a licensed flight instructor for arrow aviation llc arrow arrow operated a flight school near the airport in danbury connecticut and also was in the business of renting airplanes for approximately dollar_figure an hour for use in flight and instrument training as a flight instructor for arrow mr gigliobianco would have been entitled to receive about a percent discount from arrow if he had decided to rent one of its airplanes thus mr gigliobianco could have rented an airplane from arrow for approximately dollar_figure an hour in order for a pilot to maintain a license as a flight instructor during and the federal aviation administration faa required that every other year the pilot take a two-hour flight examination or complete a training course mr gigliobianco chose to renew his flight instructor’s license during by taking a training course for which he paid approximately dollar_figure in order to maintain his position as a flight instructor during and arrow did not require mr gigliobianco to do anything more eg own an airplane or obtain additional flight training when mr gigliobianco gave flight lessons to arrow’s clients that company required him to use an airplane that it owned and insured in return for his services as a flight instructor mr gigliobianco received from arrow compensation of dollar_figure and dollar_figure during and respectively during and mr gigliobianco gave flight lessons exclusively to arrow’s clients and received compensation as a flight instructor only from arrow in p i c inc pic an s_corporation in which mr gigliobianco owned percent of the stock purchased a piper pa44-180 seminole airplane piper for the purpose of operating an airline charter business pic financed the purchase of the piper by borrowing dollar_figure from cornerstone bank in stamford connecticut mr gigliobianco as vice president of pic signed the document titled aircraft loan contract relating to that borrowing pic stopped operating in 2the record does not establish whether pic disposed of the piper after it stopped operating on date and date respectively petitioners filed joint tax returns for their taxable years return and return petitioners included schedule c profit or loss from business for a business identified in that schedule as mickes aviation with each of the return schedule c and the return schedule c petitioners also included schedule e supplemental income and loss with the return schedule e dennis p clark signed petitioners’ return as a paid preparer in the schedule c petitioners reported gross_receipts of dollar_figure and claimed expenses of dollar_figure claimed schedule c expenses the claimed schedule c expenses consisted of the following claimed expenses 3the copy of the return that the parties stipulated into the record in this case is incomplete in that there are certain pages missing from the copy of that return 4the record does not establish whether a paid preparer prepared and signed petitioners’ return expense amount depreciation and sec_179 expense deduction insurance interest repairs and maintenance other total dollar_figure big_number big_number big_number big_number big_number in the schedule e petitioners reported a nonpassive loss of dollar_figure claimed schedule e loss from pic that loss was shown in schedule_k-1 shareholder’s share of income deductions credits etc that mr gigliobianco received from pic for his taxable_year and was equal to percent of the loss of dollar_figure that pic claimed pic loss in form_1120s u s income_tax return for an s_corporation that pic filed for its taxable_year pic’s form_1120s the pic loss was calculated as the difference between the total income of dollar_figure reported and the total deductions of dollar_figure claimed in that form those claimed total deductions consisted of the following deductions that pic claimed in pic’s form_1120s 5as discussed above mr gigliobianco owned percent of the stock of pic deduction amount repairs and maintenance interest depreciation not claimed on schedule a or elsewhere on return other deduction sec_1 total dollar_figure big_number big_number big_number big_number 1the record does not establish the nature of any of the claimed other deductions in the schedule c petitioners reported gross_receipts of dollar_figure and expenses of dollar_figure claimed schedule c expenses the claimed schedule c expenses consisted of the following claimed expenses expense amount advertising car and truck contract labor depreciation and sec_179 expense deduction insurance interest legal and professional services rent or lease dollar_figure big_number big_number big_number big_number big_number repairs and maintenance supplies taxes and licenses travel meals and entertainment other total big_number big_number big_number big_number respondent issued to petitioners a notice_of_deficiency notice with respect to their taxable years and in that notice respondent determined to disallow the claimed schedule c expenses of dollar_figure and the claimed schedule c expenses of dollar_figure respondent also determined in the notice to disallow the claimed schedule e loss of dollar_figure in addition respondent determined in the notice that petitioners are liable for the addition_to_tax under sec_6651 for their taxable_year and for the accuracy-related_penalty under sec_6662 for each of their taxable years and on date petitioners filed a petition commencing this case on date the internal_revenue_service irs issued two separate letters to petitioners with respect to their taxable years and respectively irs letters the letter with respect to petitioners’ taxable_year irs letter stated in pertinent part based on the information you provided we changed your form_1040 to correct your adjustments to income we changed the civil penalty amount that we previously charged as a result you owe dollar_figure that letter also contained the following summary summary account balance before this change decrease in tax decrease in accuracy-related_penalty on underpayments penalty decrease in failure-to-file penalty decrease in interest amount due dollar_figure -dollar_figure -dollar_figure -dollar_figure -dollar_figure dollar_figure the letter with respect to petitioners’ taxable_year irs letter stated in pertinent part based on the information you provided we changed your form_1040 to correct your adjustments to income we changed the civil penalty amount that we previously charged as a result you owe dollar_figure that letter also contained the following summary summary account balance before this change decrease in tax decrease in accuracy-related_penalty on underpayments penalty decrease in interest amount due dollar_figure -dollar_figure -dollar_figure -dollar_figure dollar_figure both the irs letter and the irs letter stated in pertinent part if you agree with the changes we made you don’t need to respond to this notice opinion petitioners bear the burden of establishing that the determinations that remain at issue are erroneous see rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioners bear the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder required petitioners to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs at trial petitioners called mr gigliobianco as a witness we found mr gigliobianco’s testimony to be in certain material respects not credible vague self-serving uncorroborated and or contradicted by certain other evidence in the record we shall not rely on the testimony of mr gigliobianco to establish petitioners’ position with respect to each of the issues that remain for decision see eg 87_tc_74 claimed schedule c expenses it is petitioners’ position that they are entitled to deduct under sec_162 the claimed schedule c expenses of dollar_figure and the claimed schedule c expenses of dollar_figure respondent disagrees before turning to petitioners’ position we shall summarize the requirements of sec_162 sec_162 generally allows a deduction for the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the determination of whether an expenditure satisfies the 6at trial and on brief petitioners also take the position that they are entitled to respective deductions for their taxable years and for depreciation and sec_179 expense in amounts greater than they claimed in the schedule c and the schedule c petitioners presented no reliable evidence and advance no arguments under sec_167 and sec_179 in support of their position that they are entitled to any deductions for and for depreciation and sec_179 expense our discussion below addresses only the respective schedule c deductions for petitioners’ taxable years and to which they claim they are entitled under sec_162 requirements for deductibility under sec_162 is a question of fact see 320_us_467 we shall also summarize the requirements of sec_274 that is because even though petitioners advance no argument under sec_274 certain of the claimed schedule c expenses are subject_to that section ie certain claimed expenses for meals while mr gigliobianco was traveling and for a passenger_automobile for certain expenses otherwise deductible under sec_162 such as expenses for meals while traveling away from home see sec_274 and expenses for a passenger_automobile that is listed_property see sec_280f a taxpayer must also satisfy the substantiation requirements set forth in sec_274 before such expenses will be allowed as deductions as pertinent here in order to satisfy the substantiation requirements in sec_274 the elements that a taxpayer must establish with respect to claimed business_expenses for meals while traveling away from home are the amount of each expenditure except that in the case of claimed business_expenses for meals while traveling away from home the daily cost of the traveler’s own breakfast lunch and dinner may be aggregated the time of each expenditure ie the date of departure and return for each trip away from home and the number of days away from home spent on business the place of each expenditure ie the destination or locality of travel described by name of city or town or other similar designation and the business_purpose of each expenditure ie the business reason for the travel or the nature of the business benefit derived or expected to be derived as a result of the travel see sec_1_274-5t temporary income_tax regs fed reg date as pertinent here in order to satisfy the substantiation requirements in sec_274 the elements that a taxpayer must establish with respect to business_expenses for a passenger_automobile that is listed_property under sec_280f are a the amount of each separate expenditure with respect to the automobile and b the amount of each business use based on mileage the time ie the date of each expenditure or use with respect to the automobile and the business_purpose for each expenditure or use with respect to the automobile see sec_1 5t b temporary income_tax regs fed reg date we address now petitioners’ position that they are entitled to deduct under sec_162 the claimed schedule c expenses and the claimed schedule c expenses in support of that position petitioners rely on the testimony of mr gigliobianco as indicated above we are unwilling to rely on his testimony petitioners also rely on certain documents that the parties stipulated stipulated documents we find those stipulated documents to be deficient in certain material respects in supporting petitioners’ position that they are entitled to deduct under sec_162 the claimed schedule c expenses and the claimed schedule c expenses certain of the stipulated documents are certain invoices or similar documents collectively aircraft documents that show certain expenses with respect to the mooney as well as an unidentified aircraft an illustration of a deficiency in the aircraft documents is that they do not establish whether the amounts shown thereon were paid and if so who paid them certain of the stipulated documents are certain receipts for certain fuel some of which appear to pertain to certain fuel for an automobile or similar vehicle and some of which appear to pertain to certain fuel for an aircraft collectively fuel receipts an illustration of a deficiency in the fuel receipts is that they do not establish the purpose for which the automobile or the aircraft for which the fuel was purchased was used certain of the stipulated documents are certain receipts for certain meals from various restaurants meal receipts an illustration of a deficiency in the meal receipts is that they do not establish the business_purpose for any of those meals on the record before us we are unwilling to rely on the stipulated documents to establish that petitioners are entitled to deduct under sec_162 the claimed schedule c expenses and the claimed schedule c expenses petitioners acknowledge that except for the stipulated documents they have no documentation petitioners’ claimed documentation supporting their position that they are entitled to deduct under sec_162 the claimed schedule c expenses and the claimed schedule c expenses petitioners contend that they do not have petitioners’ claimed documentation because they destroyed that documentation after having received and relied on the irs letters in reliance on that contention petitioners advance the following argument petitioners’ equitable_estoppel argument the respondent now attempts to benefit from its own error in its position that petitioner has failed to meet his burden_of_proof due to a lack of records which were destroyed solely because of the language in respondent’s notices irs letters the respondent should be estopped from taking advantage 7in his opening statement at trial respondent’s counsel stated as follows with respect to the irs letters my understanding is that these irs letters were form letters that were produced as a result of an erroneous assessment and after the agent sent out the statutory_notice_of_deficiency the service inappropriately assessed the deficiencies and when this came to the appeals officer’s attention he put out a request to abate those of its own error as detrimental reliance by the opposing party is at the core of estoppel it is our understanding that petitioners are arguing that they should not be penalized for not having the records that they claim would establish their entitlement to deduct the claimed schedule c expenses and the claimed schedule c expenses because they destroyed petitioners’ claimed documentation after they received and relied on the irs letters we believe that petitioners misunderstand and misapply the doctrine_of equitable_estoppel in any event on the record before us we conclude that the doctrine_of equitable_estoppel does not apply here equitable_estoppel is a judicial doctrine that ‘precludes a party from denying his own acts or representations which induced another to act to his detriment ’ 98_tc_695 quoting 74_tc_743 aff’d 673_f2d_784 5th cir that doctrine is applied against the commissioner of internal revenue commissioner with the utmost caution and restraint 76_tc_209 aff’d 810_f2d_209 d c cir application of the doctrine_of equitable_estoppel requires the establishment of the following a false representation or wrongful misleading silence by the party against whom estoppel is claimed an error in a statement of fact and not in an opinion or statement of law ignorance of the true facts by the taxpayer reasonable reliance by the taxpayer on the acts or statements of the one against whom estoppel is claimed and adverse effects suffered by the taxpayer from the acts or statements of the one against whom estoppel is claimed 120_tc_109 104_tc_13 aff’d 140_f3d_240 4th cir in support of petitioners’ equitable_estoppel argument petitioners rely principally on the testimony of mr gigliobianco we do not believe mr gigliobianco’s testimony that except for the stipulated documents petitioners destroyed all of petitioners’ claimed documentation only because of and after they received the irs letters mr gigliobianco testified that he informed petitioners’ accountant of petitioners’ receipt of the irs letters and that the accountant told him to destroy the records pertaining to the claimed schedule c expenses and the claimed schedule c expenses if petitioners did not hear anything further from the irs within a month or so petitioners did not call as a witness at the trial in this case that accountant nor did petitioners explain why they failed to call their accountant to testify we presume that the testimony of any such accountant of petitioners would not have been favorable to their position see 6_tc_1158 aff’d 162_f2d_513 10th cir it is also significant that although petitioners’ counsel of record had entered an appearance on behalf of petitioners in the instant case before they received the irs letters mr gigliobianco testified that he did not consult that counsel after 9the record does not establish the identity of the individual with whom mr gigliobianco purportedly spoke about petitioners’ receipt of the irs letters or that any such individual is an accountant petitioners received those irs letters and before they contend they destroyed all of petitioners’ claimed documentation except the stipulated documents we are incredulous that mr gigliobianco would not have done so on the record before us we find that petitioners have failed to establish that the doctrine_of equitable_estoppel applies here on the record before us we find that petitioners have failed to carry their burden of establishing that pursuant to sec_162 they paid_or_incurred during their taxable years and respectively any of the claimed schedule c expenses and the claimed schedule c expenses in carrying on mr gigliobianco’s business as a licensed flight instructor assuming arguendo that petitioners had carried their burden of establishing that pursuant to sec_162 they paid_or_incurred during their taxable years and respectively any of the claimed schedule c expenses and the claimed schedule c expenses in carrying on mr gigliobianco’s business as a licensed flight instructor they would nonetheless be required to establish that those expenses are ordinary and necessary expenses within the meaning of sec_162 in carrying on that business we turn first to whether the claimed schedule c expenses and the claimed schedule c expenses are ordinary expenses within the meaning of sec_162 in carrying on mr gigliobianco’s business as a licensed flight instructor in general an expense is ordinary if it is considered normal usual or customary in the context of the particular business out of which it arose see 308_us_488 petitioners argue that the claimed schedule c expenses and the claimed schedule c expenses relating to the mooney10 are ordinary expenses within the meaning of sec_162 in carrying on mr gigliobianco’s business as a licensed flight instructor because a flight instructor would not touch the controls of an airplane while teaching a student to perform maneuvers and it is ordinary usual and customary for that flight instructor to purchase and maintain his own plane in order to maintain proficiency with maneuvers and controls petitioners offered no reliable evidence that it is normal usual or customary for a flight instructor in the business of giving flight lessons as an independent 10because petitioners’ argument that the claimed schedule c expenses and the claimed schedule c expenses are ordinary and necessary expenses under sec_162 focuses only on the expenses relating to the mooney we focus our analysis only on those expenses thus we do not address the respective expenses claimed as part of the claimed schedule c expenses and the claimed schedule c expenses relating to advertising cars and trucks contract labor legal and professional services rent or lease supplies taxes and licenses meals and entertainment and business telephone contractor for a flight school to purchase and maintain an airplane in order to maintain proficiency with maneuvers and controls in order for a pilot to maintain a license as a flight instructor during and the faa required that every other year the pilot take a two-hour flight examination or complete a training course mr gigliobianco testified that he believed that those faa requirements were inadequate and that he should fly hours each year in order to maintain proficiency as a pilot in maneuvering and controlling an airplane petitioners offered no reliable evidence that mr gigliobianco a pilot with more than years of flying experience needed hours of flying time each year in order to maintain proficiency as a pilot in maneuvering and controlling an airplane moreover the record does not establish that during each of the years and mr gigliobianco even met his own 150-hour flying requirement according to certain purported flight logs that mr gigliobianco prepared with respect to the mooney for and mooney purported flight logs he flew that airplane a total of hours during and a total of hours during dollar_figure in addition mr gigliobianco testified that during each of 11although the entries in the mooney purported flight log that mr gigliobianco prepared for are legible with respect to the numbers of hours that mr gigliobianco recorded as flight hours the entries in that log regarding the respective purposes for those flight hours are not legible in certain respects the years and he used the mooney for the exclusive purpose of obtaining the flight hours that he believed he needed in order to stay safe however certain entries in the mooney purported flight logs indicate that during mr gigliobianco made at least trips in the mooney in order to inter alia travel to job interviews assuming arguendo that petitioners had carried their burden of establishing that pursuant to sec_162 they paid_or_incurred during their taxable years and respectively any of the claimed schedule c expenses and the claimed schedule c expenses in carrying on mr gigliobianco’s business as a licensed flight instructor on the record before us we find that petitioners have failed to carry their burden of establishing that any of those expenses are ordinary expenses within the meaning of sec_162 in carrying on that businessdollar_figure we turn now to whether the claimed schedule c expenses and the claimed schedule c expenses are necessary expenses within the meaning of 12furthermore on the record before us we do not believe that it was reasonable for petitioners to have taken the position in each of the return and the return that the claimed schedule c expenses and the claimed schedule c expenses respectively are ordinary expenses within the meaning of sec_162 in carrying on mr gigliobianco’s business as a licensed flight instructor sec_162 in carrying on mr gigliobianco’s business as a licensed flight instructor in general an expense is necessary if it is appropriate and helpful to the operation of the taxpayer’s trade_or_business see 383_us_687 83_tc_356 aff’d 777_f2d_662 11th cir an expense is necessary only to the extent that it is reasonable in relation to its purpose see 77_tc_1124 aff’d without published opinion 9th cir date petitioners argue that the claimed schedule c expenses and the claimed schedule c expenses relating to the mooney are necessary expenses within the meaning of sec_162 in carrying on mr gigliobianco’s business as a licensed flight instructor because mr gigliobianco would not have been able to maintain proficiency as a pilot in maneuvering and controlling an airplane like the mooney if he had not purchased and flown that airplane to gain proficiency with maneuvers and controls petitioners offered no reliable evidence that mr gigliobianco used the mooney during each of the years and in order to maintain proficiency in maneuvering and controlling that and similar airplanes let alone that purchasing and maintaining the mooney was appropriate and helpful during each of the years and to the operation of mr gigliobianco’s business as a licensed flight instructor assuming arguendo that petitioners had carried their burden of establishing that pursuant to sec_162 they paid_or_incurred during their taxable years and respectively any of the claimed schedule c expenses and the claimed schedule c expenses in carrying on mr gigliobianco’s business as a licensed flight instructor on the record before us we find that petitioners have failed to carry their burden of establishing that any of those expenses are necessary expenses within the meaning of sec_162 in carrying on that businessdollar_figure assuming arguendo that petitioners had carried their burden of establishing that pursuant to sec_162 they paid_or_incurred during their taxable years and respectively any of the claimed schedule c expenses and the claimed schedule c expenses in carrying on mr gigliobianco’s business as a licensed flight instructor on the record before us we find that 13furthermore on the record before us we do not believe that it was reasonable for petitioners to have taken the position in each of the return and the return that the claimed schedule c expenses and the claimed schedule c expenses respectively are necessary expenses within the meaning of sec_162 in carrying on mr gigliobianco’s business as a licensed flight instructor petitioners have failed to carry their burden of establishing that any of those expenses are ordinary and necessary expenses within the meaning of sec_162 in carrying on that business based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled to deduct under sec_162 any of the claimed schedule c expenses and the claimed schedule c expenses except for dollar_figure for petitioners’ taxable_year that we have found mr gigliobianco paid during that year to take a training course after which the faa renewed his flight instructor’s license in dollar_figure claimed schedule e loss it is petitioners’ position that they are entitled to deduct the claimed schedule e loss as a flow through loss from pic respondent disagrees petitioners claimed in the schedule e as a nonpassive loss dollar_figure which was equal to mr gigliobianco’s 50-percent share of the pic loss of 14assuming arguendo that we had found that petitioners had carried their burden of establishing their entitlement to deduct under sec_162 the claimed schedule c expenses and the claimed schedule c expenses petitioners would still have to satisfy the requirements of sec_274 with respect to certain of those expenses subject_to that section on the record before us we find that petitioners have failed to carry their burden of establishing that they satisfy those requirements with respect to those expenses dollar_figure shown in pic’s form_1120s the pic loss was calculated as the difference between the total income of dollar_figure reported and the total deductions of dollar_figure claimed in that form petitioners acknowledge that they do not have any documentation of pic supporting their position that pic is entitled to the total deductions of dollar_figure that it claimed in pic’s form_1120s that therefore pic has a loss of dollar_figure as claimed in that form and that accordingly petitioners are entitled to the claimed schedule e loss of dollar_figure in support of their position that they are entitled to the claimed schedule e loss of dollar_figure petitioners advance petitioners’ equitable_estoppel argument which is the same argument that they advance with respect to the claimed schedule c expenses and the claimed schedule c expenses for the same reasons we reject petitioners’ equitable_estoppel argument with respect to those respective claimed schedule c expenses we reject that argument with respect to the claimed schedule e loss assuming arguendo that petitioners had carried their burden of establishing that pic is entitled to the total deductions of dollar_figure and the loss of dollar_figure that it claimed in pic’s form_1120s petitioners would nonetheless have to establish that they are entitled to deduct percent of that loss as they claimed in their schedule e a stockholder of an s_corporation is required to report in the stockholder’s tax_return such stockholder’s pro_rata share of an s corporation’s nonseparately_computed_income_or_loss sec_1366 as pertinent here nonseparately_computed_income_or_loss is defined as gross_income minus the deductions allowed to the corporation sec_1366 an s corporation’s nonseparately computed loss is deductible by a stockholder to the extent of the sum of such stockholder’s adjusted_basis in the stock of the s_corporation and such stockholder’s adjusted_basis in any indebtedness of the s_corporation to such stockholder sec_1366 and b petitioners offered no evidence establishing mr gigliobianco’s adjusted_basis in the stock of pic that he owned during nor have petitioners offered any evidence establishing whether there was any indebtedness of pic to mr gigliobianco during and if so mr gigliobianco’s adjusted_basis in any such indebtedness as a result assuming arguendo that petitioners had carried their burden of establishing that pic is entitled to the total deductions of dollar_figure and the loss of dollar_figure that it claimed in pic’s form_1120s on the record before us we find that petitioners have failed to carry their burden of establishing that the sum of mr gigliobianco’s adjusted_basis in the stock of pic that he owned during and his adjusted_basis in any indebtedness of pic to him during equals at least dollar_figure the share of the pic loss that petitioners claimed in the schedule e based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are entitled to deduct the claimed schedule e loss addition_to_tax under sec_6651 in the case of a failure_to_file a tax_return on the date prescribed for filing sec_6651 imposes an addition_to_tax equal to percent of the amount required to be shown in the return with an additional percent to be added for each month or partial month during which such failure continues not to exceed percent in the aggregate the addition_to_tax under sec_6651 does not apply if it is shown that the failure_to_file was due to reasonable_cause and not due to willful neglect in order to prove reasonable_cause the taxpayer must show that despite the exercise of ordinary business care and prudence he or she was nevertheless unable to file the return within the prescribed time 92_tc_899 the commissioner bears the burden of production with respect to any penalty or addition_to_tax see sec_7491 116_tc_438 to satisfy the commissioner’s burden of production the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the penalty or addition_to_tax higbee v commissioner t c pincite although the commissioner bears the burden of production with respect to any penalty or addition_to_tax the commissioner need not introduce evidence regarding reasonable_cause or similar provisions the taxpayer bears the burden_of_proof with regard to those issues id pincite generally the date on which an individual is required to file a tax_return is april following the close of the calendar_year to which the return relates sec_6072 a taxpayer may request an automatic_extension of time to file an individual tax_return by filing on or before april following the close of the calendar_year to which it relates form_4868 application_for automatic_extension of time to file u s individual_income_tax_return form see sec_1_6081-4t temporary income_tax regs fed reg date the parties stipulated that petitioners filed their return on date after the due_date of date the record does not establish that petitioners filed form_4868 on or before date on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the addition_to_tax under sec_6651 that respondent determined in the notice petitioners argue that they relied on their accountant to prepare their return and that therefore they should not be liable for the addition_to_tax under sec_6651 that respondent determined in the notice it is well established that the failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not ‘reasonable cause’ for a late filing under sec_6651 469_us_241 on the record before us we find that petitioners have failed to carry their burden of establishing that their failure_to_file timely their return was due to reasonable_cause and not due to willful neglect based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for their taxable_year for the addition_to_tax under sec_6651 15although petitioners’ return was signed by a paid preparer named dennis p clark the record does not establish that he is an accountant accuracy-related_penalty under sec_6662 sec_6662 imposes an accuracy-related_penalty of percent of the underpayment to which sec_6662 applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 or a substantial_understatement of tax sec_6662 the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the return sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown in the tax_return for that year or dollar_figure sec_6662 the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant sec_1_6664-4 income_tax regs reliance on the advice of a professional may demonstrate reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith id in this connection a taxpayer must demonstrate that the taxpayer’s reliance on the advice of a professional concerning substantive tax law was objectively reasonable 39_f3d_402 2d cir aff’g tcmemo_1993_480 a taxpayer’s reliance on the advice of a professional will be objectively reasonable only if the taxpayer has provided necessary and accurate information to the professional 115_tc_43 aff’d 299_f3d_221 3d cir see also 70_tc_158 respondent argues that petitioners are liable for the accuracy-related_penalty under sec_6662 because of a substantial_understatement of tax under sec_6662 and petitioners’ negligence or disregard of rules or regulations under sec_6662 on the record before us we find that respondent has satisfied respondent’s burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662dollar_figure it is petitioners’ position that under sec_6664 they had reasonable_cause for and acted in good_faith with respect to the respective underpayments for their taxable years and because they relied on the advice of their accountant in preparing their tax returns for those yearsdollar_figure petitioners offered no evidence regarding what if any information they gave their accountant to assist 16for example as discussed above on the record before us we do not believe that it was reasonable for petitioners to have taken the position in each of the return and the return that the claimed schedule c expenses and the claimed schedule c expenses respectively are ordinary and necessary expenses within the meaning of sec_162 in carrying on mr gigliobianco’s business as a licensed flight instructor 17the record does not establish that an accountant or any other paid preparer prepared petitioners’ return see supra note that accountant in preparing their return and their return see goldman v commissioner f 3d pincite in addition petitioners failed to offer any evidence regarding what if any advice their accountant gave them see neonatology assocs p a v commissioner t c pincite it is also significant that petitioners did not call as a witness at the trial in this case their accountant nor did petitioners explain why they failed to call their accountant to testify we presume that the testimony of petitioners’ accountant would not have been favorable to their position see wichita terminal elevator co v commissioner t c pincite on the record before us we find that petitioners have failed to carry their burden of establishing that there was reasonable_cause for and that they acted in good_faith with respect to the respective underpayments for their taxable years and based upon our examination of the entire record before us we find that petitioners have failed to carry their burden of establishing that they are not liable for each of their taxable years and for the accuracy-related_penalty under sec_6662 we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing and a concession of respondent decision will be entered under rule
